DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112

The rejection of claim 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Claims 2-3 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US Pub 2013/0242386) in view of Jin (US Pub 2019/0139480), Kim et al (US Pub 2019/0369407) and Sasaki (US Pub 2019/0158809).

With respect to claim 1, Koito discloses a display device comprising: (see par 0001; discloses present disclosure relates to a display device) a display portion including a plurality of sub-pixels arranged in a first direction and a second direction orthogonal to the first direction; (see fig. 6A; discloses display portion comprises plurality of sub-pixels arranged in x-axis and y-axis) and a light control controller overlaid on the display portion to control a light beam emitted from each of the sub-pixels, (see par 0039; discloses he display device 10 is composed of the display portion 11 and a parallax barrier 12. The parallax barrier 12 is provided in the display portion 11 on a side of an observer. That is to say, the parallax barrier 12 having the same shape as that of the display portion 11 is mounted to the display surface of the display portion 11) each of the sub-pixels having a first width along the first direction and a second width along the second direction, (see fig. 6; discloses each sub-pixels comprises a first width in x-axis and a second width in y-axis) 
Koito doesn’t expressly disclose the second width being n times as large as the first width where n is a natural number of 2 or more;
In the same field of endeavor, Jin discloses display panel and a display device comprising plurality of subpixels arranged in x-axis and y-axis (see fig. 2); Jin discloses each of the sub-pixels having a first width along the first direction and a second width along the second direction, the second width being n times as large as the first width where n is a natural number of 2 or more (see par 042; discloses a length of any one of the sub-pixels in the row direction namely the X direction equals to ⅓ of a length of the sub-pixel in the column direction namely the Y direction in the embodiment.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito to form sub-pixels comprises a first width in x-axis being 1/3 of width in y-axis as disclosed by Jin in order to reduce the area of the pixel hence increasing the resolution of the display panel;
Koito as modified by Jin discloses the light control controller extending in an oblique direction different from the first direction and the second direction (see fig. 1; discloses the parallax barrier disposed in front of the display panel 11) and being tilted to the first direction (see fig. 6B; fig. 9B, discloses the parallax barrier tilted in the x-axis direction);
Koito as modified by Jin don’t expressly disclose the light control controller being tilted at approximately 45 degrees to the first direction; wherein a tilt angle to the first direction of the light control controller satisfies a condition of arctan (nm/k), n is the number of sub-pixels configuring one pixel, m is a natural number of 1 or more, and k is a prime number and number of longitudinal sub-pixels
In the same field of endeavor, Kim discloses a stereoscopic image display comprising an optical plate which is spaced a predetermined interval from the display panel at a predetermined inclination angle (see abstract); Kim discloses an inclination angle of the optical plate or the line light source with respect to a vertical direction of the display panel is determined by an equation (see par 0020; discloses a autostereoscopic 3D image display apparatus in which a viewing zone is designed based on sub-pixels of a display panel so that a viewing zone is freely designed even when a pixel structure of a display panel is changed, and a degree of freedom, capable of applying various angles of an optical plate in which a moiré phenomenon is minimized, is increased; see par 0021-0022); wherein a tilt angle to the first direction of the light control controller satisfies a condition of arctan (nm/k), n is the number of sub-pixels configuring one pixel, m is a natural number of 1 or more, and k is a prime number and number of longitudinal sub-pixels (Kim; see par 0021-0022; discloses wherein an inclination angle of the optical plate or the line light source with respect to a vertical direction of the display panel is determined by the following [Equation]: θ = tan - 1  [ W h W v .Math. m n ]  );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito as modified by Jin to dispose the parallax barrier at a predetermined space and at a predetermined inclination angle as disclosed by Kim in order to minimize the moiré phenomenon;
Koito as modified by Jin and Kim don’t expressly disclose wherein the display portion switches and displays a first image for lateral observation corresponding to movement of an observer's line of sight in a lateral direction and a second image for longitudinal observation corresponding to movement of an observer's line of sight in a longitudinal direction;
In the same field of endeavor, Sasaki discloses image generation apparatus and image generation method for generating a stereoscopic video (see par 0001); Sasaki discloses wherein the display portion switches and displays a first image for lateral observation corresponding to movement of an observer's line of sight in a lateral direction and a second image for longitudinal observation corresponding to movement of an observer's line of sight in a longitudinal direction (see par 0106; discloses The image generation apparatus 200 first acquires the position of the view point of the user (S10). Par 0107; discloses he image generation apparatus 200 calculates to which position of the original image a pixel on the viewscreen corresponding to a screen image of the display apparatus (S12). More particularly, the image generation apparatus 200 first generates a corrected image to which the original image is changed by determining the amount of movement and the direction of movement of pixels that configure the picture such that the object represented on the image does not change in response to the movement of the view point, namely, the position of the object looks fixed in the virtual space; see par 0128 as well);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito as modified by Jin and Kim to detect the view point of the user and display a corrected image on the display as disclosed by Sasaki in order to accurately display a stereoscopic image that looks undistorted and fixed even when the user location changes.

With respect to claim 7, Koito as modified by Jin, Kim and Sasaki further discloses wherein the display portion switches and displays the first image and the second image in accordance with the movement of the observer's line of sight or the observer's head (Sasaki; see par 0119; discloses The original image operation unit 254 specifies the position of the view point on the basis of the information regarding the position or the posture of the head of the user acquired by the position and posture acquisition unit 250 and calculates the amount and the direction of movement of pixels that configure a picture of the object in response to the specified position. Then, the original image operation unit 254 generates an image reference vector indicative of to which position of the original image each pixel after the movement corresponds. Furthermore, the original image operation unit 254 generates an image reference vector map, which associates the vector with each pixel on the image plane, for each of the left and right eyes).

With respect to claim 8, Koito as modified by Jin, Kim and Sasaki further discloses wherein the display portion displays the first image when the observer's line of sight or the observer's head moves in the lateral direction, and displays the second image when the observer's line of sight or the observer's head moves in the longitudinal direction (Sasaki; par 0128; discloses Also the correction amount dy in the Y axis direction of the image can be calculated on the basis of the amount of movement of the view point in the Y axis direction. The displacement vector (dx, dy) indicative of a correction amount of each pixel is calculated from the distance Zp of an object represented by each pixel in this manner; see par 0127 as well).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US Pub 2013/0242386) in view of Jin (US Pub 2019/0139480), Kim et al (US Pub 2019/0369407), Sasaki (US Pub 2019/0158809) and Kato et al (US Pub 2014/0285641).

With respect to claim 4, Koito as modified by Jin, Kim and Sasaki don’t expressly disclose wherein the first image and the second image have substantially similar information on each pixel corresponding to a central part of the image that is not affected by the line of sight;
In the same field of endeavor, Kato discloses a three-dimensional display device and three-dimensional image processing method (see par 0002); Kato discloses wherein the first image and the second image have substantially similar information on each pixel corresponding to a central part of the image that is not affected by the line of sight (see par 0010; discloses a gaze point obtaining unit configured to obtain a position of a gaze point of a viewer; a fusional area determination unit configured to determine a fusional area where binocular fusion is allowed, based on the obtained position of the gaze point; a correction unit configured to correct the three-dimensional image so as to suppress display of an object which is included in the three-dimensional image outside the fusional area; and a display unit configured to display the corrected three-dimensional image.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito as modified by Jin, Kim and Sasaki to obtain the gaze point of the user and correct the displayed image such that portion of the image outside the gaze region is adjusted to suppress it as disclosed by Kato in order to improve visibility of an object which the view is gazing in the three-dimensional image.

With respect to claim 5, Koito as modified by Jin, Kim and Sasaki don’t expressly disclose wherein the first image and the second image have different information on each pixel corresponding to an upper, lower, right or left side of the image affected by the line of sight except a central part of the image;
In the same field of endeavor, Kato discloses a three-dimensional display device and three-dimensional image processing method (see par 0002); Kato discloses wherein the first image and the second image have different information on each pixel corresponding to an upper, lower, right or left side of the image affected by the line of sight except a central part of the image (see par 0010; discloses a gaze point obtaining unit configured to obtain a position of a gaze point of a viewer; a fusional area determination unit configured to determine a fusional area where binocular fusion is allowed, based on the obtained position of the gaze point; a correction unit configured to correct the three-dimensional image so as to suppress display of an object which is included in the three-dimensional image outside the fusional area; and a display unit configured to display the corrected three-dimensional image.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito as modified by Jin, Kim and Sasaki to obtain the gaze point of the user and correct the displayed image such that portion of the image outside the gaze region is adjusted to suppress it as disclosed by Kato in order to improve visibility of an object which the view is gazing in the three-dimensional image.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US Pub 2013/0242386) in view of Jin (US Pub 2019/0139480), Kim et al (US Pub 2019/0369407), Sasaki (US Pub 2019/0158809) and Yun et al (US Pub 2013/0215225).

With respect to claim 6, Koito as modified by Jin, Kim and Sasaki don’t expressly disclose wherein the display portion switches and displays the first image and the second image by an operation of a physical button;
In the same field of endeavor, Yun discloses display apparatus and method for adjusting three-dimensional effects (see abstract); Yun discloses adjusting the displayed three-dimensional image by an operation of a physical button (see par 0053; discloses the user input unit 140 may be implemented as a menu-key or input panel installed outside the display apparatus 100, a remote controller separated from the display apparatus 100, etc. see par 0061; discloses If a certain key input is received through the user input unit 140, the controller 160 controls the UI generator 150 to generate and display the menu button for adjusting the first depth information, and thus a user can adjust the first depth information through the menu button);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito as modified by Jin, Kim and Sasaki to initiate the correction of stereoscopic image in response to the user input as disclosed by Yun in order to allow user to adjust the stereoscopic image according to their preferences further improves user experience and satisfaction.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US Pub 2013/0242386) in view of Jin (US Pub 2019/0139480), Kim et al (US Pub 2019/0369407), Sasaki (US Pub 2019/0158809) and Jang et al (US Pub 2016/0065936).

With respect to claim 9, Koito as modified by Jin, Kim and Sasaki don’t expressly disclose wherein the display portion switches and displays the first image and the second image in accordance with tilt of the display portion;
In the same field of endeavor, Jang discloses an image display device for providing function of changing screen display direction where the display portion switches and displays the first image and the second image in accordance with tilt of the display portion (see par 0140; discloses In this case, when a rotation of the image display device is sensed, the control unit 210 changes the rendering scheme on the basis of a previously determined display scheme corresponding to the image display device. In this case, when the display scheme of the image display device is a screen conversion mode, the control unit 210 may change the rendering scheme such that the first image and the second image are rotated in a direction opposite to the rotation direction of the image display device, so as to be displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koito as modified by Jin, Kim and Sasaki to adjust the displayed image based on the rotation of the display device as disclosed by Jang in order to allow user to user the device in different orientation and accurately view the displayed image.

With respect to claim 10, Koito as modified by Jin, Kim, Sasaki and Jang further discloses wherein the display portion displays the first image when the first direction of the display portion is tilted in a state close to a vertical direction and the second direction is tilted in a state close to a horizontal direction, and displays the second image when the first direction of the display portion is tilted in a state close to the horizontal direction and the second-direction is tilted in a state close to the vertical direction (Jang; see par 0031; discloses  the event may be a rotation of the image display device, and the rotation may be a rotation from one of a first direction in which a longer axis of the display device is horizontal to a length direction of both eyes of a user of the display device and a second direction in which the longer axis of the display device is perpendicular to the length direction of both eyes of the user).
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive; However, they are not persuasive and do not put the application in condition for allowance;
With respect to claim 1, applicant’s representative argued that the cited references fails to teach wherein a tilt angle to the first direction of the light control controller satisfies a condition of arctan (nm/k), n is the number of sub-pixels configuring one pixel, m is a natural number of 1 or more, and k is a prime number and number of longitudinal sub-pixels;
However examiner respectfully disagrees and maintains that the claimed invention is obvious over the cited references; the equation to determine the tilt angle of the light control controller in claim 1 is based on the ratio of number of sub-pixels in the vertical direction and number of pixels in the horizontal direction and pixel pitch;
Kim discloses determining the tilt angle of the parallax barrier that is based on ratio of the number of pixels in the vertical direction and the pixels in the horizontal direction and pixel pitch (see par 0051-0052); Kim further discloses the equation may be altered based on the number of viewpoints (see par 0060-0064); Therefore Kim discloses determining the tilt angle of the parallax barrier based on the equation arctan (nm/k) that minimizes the moiré phenomenon. Hence the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/02/2022